FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is final.

This office action is in responsive to communication(s): 
Appeal brief filed on 5/12/2021; amendment filed on 11/1/2021.
RCE filed on 2/12/2020. Amendment filed on 9/23/2020.
After final filed on 3/4/2019. Amendment filed on 7/26/2019.
RCE filed on 6/28/2018. Amendment filed on 9/24/2018.
RCE filed on 7/17/2017. Amendment filed on 10/17/2017, 3/5/3018.
RCE filed on 12/15/2016. Amendment filed on 5/9/2017.
Amendment filed on 10/14/2016.
Application filed on 10/1/2014, with priority date of 10/1/2014.

The status of the claims is summarized as below:
Claims 7-12, 19-20, and 24-25 are pending. 
Claims 7, and 19 are independent claims.
In the amendment, claim 7 has been amended.
The rejections to claims 7-12, 24-25 based on 35 USC 112(b) are respectfully withdrawn.

Response to Arguments

	The examiner acknowledges the amendment to claim 7 in the amendment filed on 11/1/2021.  
	The rejections to claims 7-12, 24-25 based on 35 USC 112(b) are respectfully withdrawn.

	Applicant’s arguments filed as part of the appeal brief on 11/1/2021 along with notice of appeal was deemed premature and will not be addressed in this response.


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12, 24-25 are rejected under 35 U.S.C. 103 as being as being unpatentable over Lanier et al. (US Pub 20110185312, cited in 892 dated 10/6/2016, hereinafter Lanier), in view of Yamada et al. (US Pub 20050174482, hereinafter Yamada), and Kim (US Pub 20150029089, hereinafter Kim).

Per claim 7, Lanier teaches:
A device comprising: ([0030] method of concurrently transmitting content to two devices for display performed by at least one device);
	At least one processor in a primary display device (PDD) configured with instructions to: ([0030] the method is performed by at least one device comprising a processor);
	initiate a content detection application … , the content detection application being executable by the processor to: ([0073] when content system is turn on, video and audio of media content are output through two different devices automatically);
	receive from a signal source media content simultaneously with the signal source sending the media content to a companion device for selection using the companion device of a region of the media content which is enlargeable on the companion device; ([0050] Fig. 1 shows media device 310 that send media content to concurrently to a primary user device A and a secondary/companion device B; [0055-0057] Fig. 3D shows a full screen zoomed view on secondary device B 314 of the video content playing on primary device A 312, where the user can select a region video content from a secondary device B to be displayed on a secondary device B);
	wherein the signal source is configured to receive a region of the media content from either the PDD or the companion device, and send the region to the companion device for presentation of the region on the companion device ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 where the selection is made with user input on primary device A 312 as shown in Fig. 3D to be displayed on secondary device B 314).

		Although Lanier teaches displaying content synchronously on two devices ([0057]) and a single source of media content sending signals to the two devices, Lanier does not explicitly teach how the synchronization is done; Yamada teaches:
	decode the media content along with the companion device decoding the media content; ([0008-0009] Fig. 25B shows delay control device 12 at each RU/receiving device for introducing appropriate delays at each receiving device in order to synchronize the display of multiple streams, where the delay accounts for time differences cause by network communication and processing time for compress/decompress among the multiple video streams; [0152-0155] the VS shown in Fig. 17 also serves as timing server to ensure proper delay is introduced so that each of the RU outputs in a synchronous state);
		Yamada and Lanier are analogous art because they both teach displaying video content on multiple devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having both Yamada and Lanier before them to substitute synchronization by timing server on one of the rendering/display unit/device taught by Yamada for the generic synchronization of media content on primary and secondary devices taught by Lanier. Because both Lanier and Yamada teaches methods of concurrently display video content on multiple devices, it would have been obvious to on skilled in the art to substitute one known method for the other to achieve the predictable result of synchronizing video content on multiple devices. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

		Lanier further teaches using microphone on remote control/secondary device to obtain user input ([0082, 0084]), but Lanier-Yamada do not explicitly teach voice command from unrecognized users to initiate the content detection application; Kim teaches:
	initiate a content detection application based on determining detected audio is not a voice of a recognized user, the content detection application being executable by the processor to: ([0077-0078] voice command of both registered and unregistered/unrecognized user can control the display apparatus 100, where in response to determination of the voice pattern being different from the stored user voice pattern, i.e. the voice command is received from an unregistered/unrecognized user, to turn on the display apparatus for example, the display is turned on and the menu/application is displayed in a common/guest mode, instead of personalized mode for a registered user).
		Kim and Lanier-Yamada are analogous art because Kim also teaches method of controlling media content on a display apparatus. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kim and Lanier-Yamada before him/her, to modify the teachings of Lanier-Yamada to include the teachings of Kim so that voice commands can be used to control the display apparatus with multiple screens. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternative means of controlling the media display apparatus such as voice commands from both register and unregistered users to enhance user experiences, and help to provide personalized content service for registered users (Kim [0007-0009]).

Per claim 8, Lanier further teaches:
The device of claim 7, wherein the instructions when executed by the processor configure the processor to:
	receive a selection of a region of video content being presented on a primary display device (PDD), the region of video content being less than a full screen view of the video content as presented on the PDD; (Lanier [0055][0058] user input may be used to select a region of the video content displayed on device A 312, as shown in Fig. 3D, to be displayed as zoomed view on device B 314);
	provide the selection to a companion device having a display such that the region of video content can be presented on the display in full screen to zoom the region of video content relative to presentation of the region of video content on the PDD. (Lanier [0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312);

Per claim 9, Lanier further teaches:
The device of claim 8, wherein the processor is in the PDD and the selection is received from user input on the PDD. (Lanier [0055] Fig. 3D shows a zoomed view on device B 314 of the video content playing on device A 312, where the selection of the zoom region can be made on the primary device A 312).

Per claim 10, Lanier further teaches:
The device of claim 8, wherein the processor is in the companion device and the selection is received from user input on the companion device, the instructions when executed by the processor configuring the processor to present the region of video content full screen on the companion device. (Lanier [0055-0056] Fig. 3D shows a zoomed view on secondary device B of video content playing on primary device A, where the user can pan to another spatial portion of the content on the secondary device B based on user input).

Per claim 11, Lanier-Yamada-Kim further teaches:
The device of claim 8, wherein the instructions when executed by the processor configure the processor to, responsive to the selection, re-encode the region of video content and send the region of video content re-encoded to the companion device. (Yamada [0177] Fig. 8 shows that different regions of the video are shown from different display device D1-D4, where the video content is divided and analyzed, and then each display region is re-encoded according to its corresponding region).

Per claim 12, Lanier-Yamada-Kim further teaches:
The device of claim 11, wherein the processor is in a set top box providing the video content to both the PDD and the companion device. (Yamada Fig. 17 shows a video/TV tuner providing video content to 4 different RU for displays; Lanier [0058] video stream for both primary and secondary devices are received from a single source of media content; [0045] where the video content source can be a set-top box).

Per claim 24, Lanier further teaches:
The device of Claim 7, comprising the PDD. ([0055] user can make selection on primary interface device/PDD 312 as shown on 3D to display zoomed view on the secondary device).

Per claim 25, Lanier further teaches:
The device of Claim 7, comprising the companion device. ([0055-0056] Fig. 3D shows a zoomed view on secondary device B of video content playing on primary device A, where the user can pan to another spatial portion of the content on the secondary device B based on user input; [0084] the display of the remote control device can serve as secondary interface device shown in Fig. 3A).

Claims 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Lanier et al. (US Pub 20110185312, cited in 892 dated 10/6/2016, hereinafter Lanier), in view of Chung et al. (US Pub 20110164175, hereinafter Chung).

Per claim 19, Lanier teaches: 
a signal source configured to provide media content to a primary display device (PDD) and a companion device, comprising: ([0030] method of concurrently transmitting content to two devices for display performed by at least one device; [0050, 0058] video stream for both primary and secondary devices are received from a single source of media content, where it can be a media device 310 shown in Fig. 3);
	at least one processor configured with instruction to: and (Lanier Fig. 4 processor 404)
		initiate a content detection application … , the content detection application being executable by the processor to: ([0073] when content system 100, Fig. 2A, is turn on, video and audio are output through two different devices automatically);
		send media content simultaneously to the PDD and the companion device for selection of a region of the media content which is enlargeable on the companion device; ([0050, 0057] Fig. 3A shows media device 310 that send media content concurrently to a primary user device A and a secondary/companion device B; [0050, 0055-0057] Fig. 3D shows a full screen zoomed view on secondary device B 314 of the video content playing on primary device A 312, where the user can select a region video content from a secondary device B to be displayed on a secondary device B);
		receive a selection of a region of the media content from either the PDD or the companion device; and ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 where the selection is made with user input on primary device A 312 as shown in Fig. 3D to be displayed on secondary device B 314);
		responsive to the selection, presenting the region of the media content full screen on the companion device. ([0055-0057] Fig. 3D shows a full screen zoomed view on device B 314 of the video content playing on device A 312 where the selection is made with user input on primary device A 312 as shown in Fig. 3D to be displayed on secondary device B 314).

		Although Lanier teaches a camera as part of the user interface device ([0046]), Lanier does not explicitly teach initiate the application based on detection using a camera of a consumer device; Chung teaches:
	initiate a content detection application based on detection using a camera of a consumer electronics (CE) device, the content detection application being executable by the processor to: ([0053] Fig. 8 shows a camera 802 wirelessly connected to device 406; when motion is detected via the camera, the video feed will automatically start displaying on device 406, or on a user equipment 402; user may also manually select to view the video feed).
		Chung and Lanier are analogous art because they both teaching methods of concurrent media content on multiple displays. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Chung and Lanier before him/her, to modify the teachings of Lanier to include the teachings of Chung so that video camera feed can be automatically displayed on other display devices. One would be motivated to make the combination, with a reasonable expectation of success, because it would expand capabilities to the various display devices to be able to stream camera feed, and enable user monitoring via camera for different scenarios such as a baby, cooking progress, etc. (Chung [0053]).

Per claim 20, Lanier further teaches:
The signal source of Claim 19, wherein the signal source comprises a set-top box. ([0045] where the video content source can be a set-top box).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/         Examiner, Art Unit 2176                  

/KAVITA STANLEY/         Supervisory Patent Examiner, Art Unit 2176